      Case 1:19-cv-11948-PGG-BCM Document 16 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  4/23/20
MARVIL HARDING, et al.,
               Plaintiffs,                          19-CV-11948 (PGG) (BCM)
       -against-                                    ORDER
NYC CRANE HOIST & RIGGING, LLC, et
al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated February 26, 2020 (Dkt. No. 15), the Court adjourned the initial case

management conference scheduled for March 3, 2020, in light of the referral of this case to the

Court's mediation program, and further ordered that: "If the parties' mediation efforts are

unsuccessful, they shall file a joint letter, no later than seven days after the completion of the

parties' mediation, proposing three dates on which both parties' principal trial counsel are

available for a rescheduled initial case management conference."

       On February 28, 2020, a mediator was assigned, and on March 6, 2020, a mediation

conference was scheduled for March 26, 2020.

       It is hereby ORDERED that, no later than April 30, 2020, the parties shall file a joint

letter updating the Court on the status of their mediation efforts. If those efforts were

unsuccessful, then the parties shall propose three dates in May 2020 on which both parties'

principal trial counsel are available for a telephonic initial case management conference.

Dated: New York, New York                    SO ORDERED.
       April 23, 2020


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
